Title: To Thomas Jefferson from Blow & Milhado, 10 September 1792
From: Blow & Milhado
To: Jefferson, Thomas



Sir
Portsmouth Virginia Septr. 10th: 1792

We are Owners of the Schooner David & George Laban Goffigan Master, which vessell sailed from this port, in the month of December  last, on a voyage to the Coast of Africa. In the prosecution of this voyage, by the conduct of some Subjects of the British Government, our vessell has been exposed to great danger, she was boarded in a violent, and forcible manner, and our property taken upon the most unjustifiable pretensions. The injury which we have actually sustained upon this occasion (as it has fortunately happened) is small, nor should we have troubled you with a relation of the circumstances, if we did not conceive it a duty we owe to our fellow Citizens, engaged in Commerce, to make known to our Government the dangers to which their interests are exposed. When the David & George sailed from this port, she was manned with six seamen exclusive of Officers, having in all including Boys eleven persons on board. The Conditions of the Articles of the Ship, were, “that the Crew should perform a voyage from Portsmouth to all and every part of the Coast of Africa which the Captain should judge proper to visit, from thence to the West Indias, and back here.” Eight of the persons on board, including all the Officers, we knew to be American Citizens, but as it is almost impossible to procure Crews, all of whom Masters or Owners, can have a personal knowledge of, we were obliged to take three seamen, who we were under the necessity of shipping without knowing them. In the course of the Voyage, the Vessell touched at Serra Leone, where a Settlement has lately been made from Great Britain, by a Company called the Sera Leone-Company. While there, the Boat being on Shore on the Duty of the Ship, three of the Seamen, refused to do their duty, and deserting, went to a Mr. Wickham, who commanded an Armed Vessell, then lying in the River, in the service of the aforementioned Company; and who acted as Leuit. Governor of the settlement. To this Mr. Wickham the three seamen made a complaint, that they had been used ill on board, that they were subjects of his Brittannic Majesty, and requested that he would oblige Capt. Goffigan to discharge them, and pay them the Wages due to that time. Upon which Mr. Wickham came on board, and made a demand in conformity to the request of the Seamen. It may well be supposed that Capt. Goffigan refused the discharge of the Seamen, as he was engaged on a voyage, which on account of the great mortality attending such voyages, as well as the danger of insurrections among the Slaves, the loss of those men might have been attended with fatal consequences, in fine the loss of Vessell and Cargo. These circumstances Capt. Goffigan pointed out to Mr. Wickham, and with respect to what the Seamen had alledged and demanded, Capt. Goffigan observed that he knew not wheather they were British Seamen, or not, but that they were bound by a Contract to perform the Voyage, as above specifyed, that as to their complaint of illusage, he could and was ready to prove by  every Officer and Seaman on board, the contrary, and that they wishing a discharge, was only owing to that capriciousness so common to seamen; but as to the payment of Wages, Capt. Goffigan, urged that by their desertion the Seamen agreeable to the Shipping Articles, had forfeited the wages, that might be due them. To this Mr. Wickham replied with the most insolent and abusive language, that he cared not what became of the Vessell and Cargo, but if the whole crew said they were British Subjects, and demanded a discharge, that they should have it, that with respect to the men in question, they should not go the Voyage, and that their Wages should be paid them, which Capt. Goffigan again refusing, Mr. Wickham went down into the Hold of the Vessell, and took as much of the Cargo as he deemed sufficient to answer the Seamans demand, threat’ing to sink the Vessell if any resistance was made. Upon this Capt. Goffigan wrote to a Mr. Clackson, the Governor of the Settlement, but received no answer, he shortly afterwards saw that Gentlemen, but could obtain no redress, he said Mr. Wickham had acted as he should have done, and that he (Mr. Clackson) had orders from his Superiors so to act in such cases. Thus Sir, was our Vessell with only eight persons in all, (one of them a Boy) to manage her when her ordinary compliment would not have been less on any voyage, they had also to guard against the insurrection of nearly eighty Slaves, exposed too, to a mortality in those unhealthful Climates, often fatal to a third of the Crew; fortunately, they escaped all of these evils, unless perhaps, the mortality among the Slaves, was greater, on account of the necessity of their being more closely confined. We have heard that the Officers of British Men of War, have claimed a right to take British Seamen out of American Ships, in any part of the World, or even upon the High Seas, but surely private persons can never be allowed to usurp such powers. The above is an exact detail of this affair as related to us by Capt. Goffigan, and we hope that we shall not be deemed troublesome in communicating it to you. We are with Sentiments of the highest respect Sir Your obedient Servants

Blow & Milhado

